In the Supreme Court of Georgia



                                     Decided:    October 6, 2014


        S13Y1747. IN THE MATTER OF WILLIAM S. VINCENT.

      PER CURIAM.

      In January 2007, Georgia lawyer William S. Vincent (State Bar No.

727801) was convicted of wire fraud upon a plea of guilty in the United States

District Court for the District of South Carolina. Years later, the State Bar

became aware of his conviction and commenced disciplinary proceedings.

Vincent then filed a petition for voluntary discipline — six years after he was

convicted — acknowledging his conviction, admitting that his conviction

amounts to a violation of Georgia Rule of Professional Conduct 8.4 (a) (2), and

agreeing to submit to a suspension of his license to practice law for a period of

six to twelve months. We appointed Linda A. Klein as special master, and she

recommends that we accept the petition for voluntary discipline and suspend

Vincent from the practice of law for a period of six months.

      According to the petition for voluntary discipline and the report of the

special master, Vincent was admitted to the practice of law in Georgia in 1982.
Early in his career, Vincent served as counsel to Governor Joe Frank Harris, was

employed as an associate at a large Atlanta law firm, and worked for the United

States Government. He later moved to academia, teaching at several colleges

and universities. Since joining academia, Vincent has maintained only a limited

law practice, occasionally helping acquaintances on a pro bono basis and doing

some estate planning and business law work.

      In 2003, while employed as a teacher, Vincent offered to help a student

find financing for a film project. As Vincent researched ways in which to raise

capital for the project, he learned of an investment program that involved

medium-term, high-yield notes. In his research, he did not learn anything

unfavorable about this investment program, and he apparently believed that the

program was a legitimate one. He agreed to present the investment program to

potential investors. As it turned out, however, the investment program was a

scam, and the potential investors to whom he presented it were agents of the

Federal Bureau of Investigation. As a result of his presentation of the investment

program, Vincent was charged with wire fraud. When Vincent was convicted,

he was sentenced to probation for three years and ordered to pay a special

assessment of $100, although his probation was terminated early after only

                                        2
eleven months. Notably, at his plea hearing, the Assistant United States Attorney

said:

        We believe that [Vincent and his co-defendant] both actually
        believed the investment was real, but had demonstrated willful
        blindness in not doing due diligence and also are guilty based upon
        their use of false statements to induce investment. This is
        particularly true as to Mr. Vincent, who is, in fact, a practicing
        attorney and an instructor in business courses at Mercer University,
        who with the least amount of research would have found numerous
        cases that demonstrate these programs to be fraudulent. There was
        no actual loss involved with their attempt to sell [the FBI agents] a
        program. And we have investigated and have found no evidence
        that either has ever obtained money from others in the past. We
        don’t believe their intent was to cause any loss to anyone, so there
        was no intended loss for [sentencing] guideline calculations.
        Therefore, they are probation eligible. Judge, the danger with
        people like these defendants is that with their good credentials,
        people believe and rely on them and they wind up funneling
        investors to the real crooks who steal the money in these scams.
        Both defendants have been very cooperative since they were first
        arrested.

Vincent never notified the State Bar of his conviction and maintained his active

membership in the State Bar, but he says that he voluntarily ceased practicing

law immediately after his conviction and did not resume the practice of law until

after his probation was terminated.

        The special master found that Vincent violated Rule 8.4 (a) (2), but she

also found a number of mitigating circumstances. Among other things, the

                                         3
special master noted that Vincent has no other criminal record, that he has no

history of prior discipline, that he appears not to have had a dishonest or selfish

motive in promoting an investment program that he should have known (but did

not know) was a scam to benefit a student, that no one was actually injured by

his promotion of the investment program, that he cooperated with the FBI, that

he cooperated with the State Bar after it learned of his conviction, and that he

professes remorse for his wrongdoing. Based on the affidavits of several

colleagues, clients, and acquaintances, the special master also found that Vincent

appears generally to be “a man of veracity, integrity, loyalty, and dedication to

good work.”

      We agree that a number of mitigating circumstances appear in this case,

especially considering the statement of the federal prosecutor that Vincent

apparently believed genuinely that the investment program he promoted was a

legitimate one and that no person actually was harmed by his promotion.

Nevertheless, we are concerned that Vincent did not report his conviction to the

State Bar. Although he may have cooperated with the State Bar throughout the

disciplinary proceedings, that does not change the fact that Vincent did nothing

for nearly six years to advise the State Bar of his conviction, and he

                                         4
“cooperated” only after the State Bar learned of his conviction on its own.

Vincent claims that the sentencing judge indicated at the plea hearing that the

judge would notify the State Bar, but we find nothing in the plea transcript to

support that claim. And in any event, when a lawyer is convicted of a serious

crime, it is his obligation to promptly apprise the State Bar of the conviction.

See Ga. R. Prof. Conduct 9.1 (a) (2) (lawyer “shall, within sixty days, notify the

State Bar of Georgia of . . . being convicted of any felony”).

      We accept the petition for voluntary discipline, but in light of the failure

of Vincent to timely advise the State Bar of his conviction, we do not think that

a suspension of only six months — five months less than the term of probation

that Vincent actually served for his conviction — is appropriate. Accordingly,

the Court directs that William S. Vincent be suspended from the practice of law

in the State of Georgia for a period of twelve months, effective as of the date of

this opinion. Vincent is reminded of his duties pursuant to Bar Rule 4-219 (c).

      Twelve-month suspension. All the Justices concur.




                                        5